DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 27-46 have been examined.

Claim Objections
Claims 42 and 43 are objected to because of the following informalities:  In the first line of claim 42, “is web browser” should be “is a web browser”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation “the product the user is searching for” in the sixth and seventh lines.  There is insufficient antecedent basis for this limitation in the claim, because previous the reference is to “search the products online”, “the products” being plural.  Therefore, "the product the user is searching for” should be either “the products 
Claim 43 recites the limitation “wherein the extension application periodically runs its search” in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.  Claim 39, from which claim 43 depends via claim 32, recites “providing an extension application that a purchaser may download and use to search for products online”, but there is no antecedent basis for a search of the extension application as such.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 35, and 27-34, and 41, 42, and 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejected claims recite methods for purchasing goods, which is an abstract idea in the field of organizing human activity, specifically commercial interactions. This judicial exception is not integrated into a practical application, as set forth below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth in detail below.
Mayo test, Step 1).  Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity, without significantly more (Mayo test, Step 2A, Prong 1).  Upon further consideration, claim 1, although it sails close to the wind, is found not to be directed to commercial interactions under the field of organizing human activity; outputting the best price is providing information that may be used in a commercial interaction, but not as actually performing a purchase, or performing marketing or sales activities.  The same applies to claims 2-4 and 36-38.  However, claim 35 in combination with claim 1 recites “automatically purchasing the good for the user”, which is definitely a commercial interaction.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite improvements to the Mayo test, Step 2A, Prong 2).
Regarding independent claim 1, the courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, the steps of receiving an uploaded document and outputting the best price to the user need merely involve using well-understood, routine, and conventional functions to receive and transmit particular information.  Official notice is taken that processors and applications running on computing devices have long been well-understood, routine, and conventional; therefore, the use of a 

Claims 27-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity, without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a method of purchasing goods, which is directed to an abstract idea, specifically to commercial interactions, in the category of organizing human activity.  Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The detailed method recited in claims 27-34 is non-obvious over the prior art, but non-obviousness under 35 U.S.C. 103 is a different issue from eligibility under 35 U.S.C. 101.  The specific steps of the claims, such as identifying a plurality of goods of interest, acquiring prices for each of the plurality of goods from a 
Regarding independent claim 27, the step of providing a web browser extension application is technological, but de Ganon et al. (U.S. Patent Application Publication 2017/0180343) discloses a browser extension application unlike conventional browser extension applications (paragraph 7) [emphasis added], showing browser extension applications as such to have been well-understood, routine and conventional before inventors’ earliest priority date.  Official notice is taken that online shopping activities and email have long been well-understood, routine and conventional, and that the same is true of processors.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, the step of outputting, via the web browser extension application, the identified best price merely involves using well-understood, routine, and conventional functions to transmit particular information.  The steps of identifying a plurality of goods of interest, acquiring prices for each of the plurality of goods of interest from a plurality of sellers, and 
Claim 28, which depends from claim 27, recites that the web browser extension application uploads the identified purchases and attempted purchases as the plurality of goods of interest to a live quote system, and that the method further comprises obtaining any available live quotes for each good of the plurality of goods of interest, and displaying any available live quote along with the results for the best price for each good of the plurality of goods of interest for comparison.  Official notice is taken that uploading information has long been well-understood, routine and conventional.  The obtaining and displaying operations need not be technological; even reading in a limitation of displaying results on a computer monitor, or something similar, official notice can be taken that such displaying has long been well-understood, routine and conventional.  The limitations of claim 28, whether considered separately, or in combination with each other and with the limitations of claim 27, do not raise the claimed method to significantly more than an abstract idea. 
Claim 29, which depends from claim 28, recites periodically acquiring prices for each of the plurality of goods of interest in order to identify the best deals for purchasing the plurality of goods of interest; this need not be technological at all.  The limitations of claim 29, whether considered separately, or in combination with each other and with the limitations of claim 27 and claim 28, do not raise the claimed method to significantly more than an abstract idea.

Claim 31, which depends from claim 30, recites that the method comprises entering a user identified preferred purchase price, and indicating to the user when prices drop to or below the identified preferred purchase price, so that the user may make a purchase if desired.  Neither entering nor identifying need be technological.  The limitations of claim 31, whether considered separately, or in combination with each other and with the limitations of claim 27, claim 28, claim 29, and claim 30, do not raise the claimed method to significantly more than an abstract idea.
Claim 32, which depends from claim 31, recites that the method comprises entering a user identified preferred purchase quantity, and indicating to the user when the identified purchase quantity is available for purchase at or below the preferred purchase price, so that the user may make a purchase if desired.  The limitations of claim 32, whether considered separately, or in combination with each other and with the limitations of claim 27, claim 28, claim 29, claim 30, and claim 31, do not raise the claimed method to significantly more than an abstract idea.
Claim 33, which depends from claim 32, recites that the method comprises automatically purchasing one of the goods of interest in the preferred purchase quantity in a conventional manner and automatically purchases the item and/or notifies the consumer if the item is found at or below the price specified by the consumer” (emphasis added).  Also, purchasing as such is not technological, and having a computer system perform it automatically is not indicative of integration into a practical application.  The limitations of claim 33, whether considered separately, or in combination with each other and with the limitations of claim 27, claim 28, claim 29, claim 30, claim 31, and claim 32, do not raise the claimed method to significantly more than an abstract idea. 
Claim 34, which depends from claim 33, recites that the method comprises searching for group purchasing opportunities for any of the goods of interest, and notifying the user when any of the goods of interest are available through a group purchasing opportunity at or below the preferred purchase price to save on purchasing same.  Searching and notifying are not in themselves technological.  The limitations of claim 34, whether considered separately, or in combination with each other and with the limitations of claim 27, claim 28, claim 29, claim 30, claim 31, claim 32, and claim 33, do not raise the claimed method to significantly more than an abstract idea. 

Claim 39 is found not to be directed to commercial interactions under the field of organizing human activity; providing the purchaser with best priced deals for the products [or a product] the purchaser is searching for and alternatives to the same with Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  Claims 39 and 41 do not recite improvements to the functioning of a computer or to any other technology or technical field.  Claims 39 and 41 do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  Claims 39 and 41 do not recite applying the judicial exception with, or by the use of, a particular machine.  Claims 39 and 41 do not recite effecting a transformation or reduction of a particular article to different state or thing.  Claims 39 and 41 do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial Mayo test, Step 2A, Prong Two).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The detailed methods recited in claims 42, 43, 45, and 46 are non-obvious over the prior art (claims 39-41 and 44 being rejected as obvious), but non-obviousness under 35 U.S.C. 103 is a different issue from eligibility under 35 U.S.C. 101.  The specific steps of the claims, such as providing an interface, parsing a list, providing the purchaser with best priced deals, and providing the purchaser with group purchase opportunities, etc., do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Regarding claim 39, the courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Official notice is taken that interfaces (in several senses of that word) have long been well-understood, conventional browser extension applications (paragraph 7) [emphasis added], showing at least browser extension applications as such to have been well-understood, routine and conventional before inventors’ earliest priority date.  Official notice is taken that downloading applications or apps has long been well-understood, routine, and conventional, and likewise with conducting online searches.  Tracking need not in itself be technological.  Hence, providing an extension application that a purchaser may download and use to search for products online and to track online searches and purchases, and to providing information via the extension application, merely involve using well-understood, routine, and conventional technology for a particular purpose.  The step of parsing the list to determine products identified on the inventory list need not be technological.  
Claim 41, which depends from claim 39, recites that the extension application further provides the purchaser with group purchase opportunities allowing the purchaser to save money by taking advantage of volume pricing.  Providing a purchaser with group purchase opportunities to save money by joining with other purchasers is not in itself technological.  Hence, the limitations of claims 39 and 41, considered separately or in combination, do not raise the claimed invention to significantly more than an abstract idea.
conventional browser extension applications (paragraph 7) [emphasis added], showing at least browser extension applications as such to have been well-understood, routine and conventional before inventors’ earliest priority date.  Monitoring need not in itself be technological, and monitoring purchases, searches, and or files in the context of computers and telecommunications would at most require the use of well-understood, routine and conventional.  Claim 43, which depends from claim 42, recites that the extension application periodical runs [its search or a search] to track and notify the purchaser of opportune times to purchase the products being searched for to optimize purchasing of same, which is further application to commercial interactions.  Running a search need not in itself be technological, and doing so by an extension application would at most require the use of well-understood, routine and conventional technology.  Hence, the limitations of claims 39, 42, and 43, considered separately or in combination, do not raise the claimed invention to significantly more than an abstract idea. 

Double Patenting
In view of the amendment of October 8, 2021, claims 1-5 are no longer provisionally rejected on the ground of nonstatutory double patenting as being 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 39, 40, 41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. Patent Application Publication 2007/0276880) in view of Weber et al. (U.S. Patent Application Publication 2008/0140712), de Ganon et al. (U.S. Patent Application Publication 2017/0180343) and Postrel (U.S. Patent Application Publication 2005/0240472).  As per claim 39, Lu discloses a method comprising: allowing and enabling a supplier to upload an inventory list, and parsing the list to determine products identified on the inventory list (paragraphs 27, 33, 37, 52, 60, and 61; Figures 4, 7, and 10); Lu further discloses an interface (Figure 6; paragraph 48).  Lu does not disclose providing an extension application that a purchaser may download and use to search for products online and track online searches and purchases, but Weber teaches application programs tracking a user’s web searches, online purchases and other online activities (paragraph 28), and de Ganon teaches specifically a browser extension application (paragraph 7), and teaches that browser extension application are made to be downloadable (paragraph 4).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of inventors’ priority filing to provide an extension application that a purchaser may download and use to search for products online and track online searches and purchases, for at least such obvious advantages as enabling the purchaser to find products he wishes to buy, and to keep track of purchases for inventory and/or budgeting purposes, and to keep track of searches for such reasons as being able to build upon past searches by including new or modified search terms, if previous search results were not fully satisfactory.  
Lu does not disclose, via the extension application, providing the purchaser with best priced deals for [a product or the products] the purchaser is searching for, but 
(It is noted that “to allow a supplier to upload an inventory list” does not positively recite that an inventory list is uploaded, but given the subsequent element of “parsing the inventory list to determine products identified on the inventory list”, actual uploading is taken as occurring.)    
As per claim 40, Postrel teaches providing a purchaser with alternatives to a product searched for that are deemed interchangeable or comparable (paragraph 54).  Yet further, Lu teaches data clusters of similar items (Figure 9; paragraphs 58 and 59).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of inventors’ priority filing to provide the purchaser with alternatives to the product searched that are deemed interchangeable or comparable, for at least the obvious advantage, as in Postrel, of enabling a purchaser to obtain the best price, best value, or best product by buying a comparable product.  
As per claim 41, group purchase opportunities allowing purchasers to save money by taking advantage of volume pricing are well known, and in particular taught 
As per claim 44, Lu discloses that the inventory list remains editable, and can be incrementally updated or overwritten by the supplier (paragraph 52).

Allowable and Non-Obvious Subject Matter
Claims 1-5, 36, 37, and 38 are allowed.
Claim 35 is rejected under 35 U.S.C. 101, but would otherwise be allowable, as depending from claim 1.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Fusz (U.S. Patent Application Publication 2012/0089480), discloses a method for purchasing goods, comprising: inputting information of a good; acquiring prices for the good from a plurality of sellers; and identifying a best price of the acquired prices (Abstract; Figure 4; paragraphs 22, 24, and 26-30).  Fusz discloses notifying a buyer of a price, and thus outputting the price (paragraph 32), but does not expressly disclose outputting the best price.  Postrel (U.S. Patent Application Publication 2005/0240472) teaches presenting a best or optimal price or value to a user (paragraphs 19, 47, and 54).  
.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 27-34 are rejected under 35 U.S.C. 101, but claims 27-34 recite non-obvious subject matter. 
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Fusz (U.S. Patent Application Publication 2012/0089480), discloses a method for purchasing goods, comprising: inputting information of a good; acquiring prices for the good from a plurality of sellers; and 

Claims 42 and 43 are dependent upon a rejected base claim, and are also rejected under 35 U.S.C. 112, and U.S.C. 101, as well as being objected to for an informality, but recite non-obvious subject matter.


Claim 45 is objected to as dependent upon a rejected base claim, and is also rejected under 35 U.S.C. 112, but recites allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Lu et al. (U.S. Patent Application Publication .  

Claim 46 is objected to as dependent upon a rejected base claim, and is also rejected under 35 U.S.C. 112, but recites allowable subject matter. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Lu et al. (U.S. Patent Application Publication . 

Response to Arguments
Applicant's arguments filed October 8, 2021 have been fully considered but they are not persuasive, at least with regard to some claims and issues.  Claim 1 and most of its dependents are now allowable, although claim 35 stands rejected under 35 U.S.C. .
Examiner has considered Applicant’s arguments with regard to claims 27-34, but does not find them persuasive.  Claims directed essentially to an abstract idea may be improvements over prior systems in some way, but this does not necessarily establish them as patent-eligible under Step 2A, Prong Two of the Mayo test.  As set forth in the rejection, claim 27 and its dependents do not meet the specific tests which qualify some claims as “integration into a practical application” under Prong Two, and does not, in Examiner’s judgement, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Although the present claims are not an exact match to those in any precedent of which Examiner is aware, they are analogous to the representative claim in TLI Communications LLC v. AV Automotive, L.L.C., a decision in which the Court of Appeals for the Federal Circuit found claims patent-ineligible.  In particular, the representative claim was to a method that comprised such steps as: recording images using a digital pick up unit in a telephone unit; storing the images recorded by the digital pick up unit in a digital form as digital images; receiving the data by the server; transmitting data including at least the digital images to a server; extracting classification information which characterizes the images from the received data; and 
	The common knowledge or well-known in the art statements in the previous office action are taken to be admitted prior art, because Applicant did not traverse Examiner’s taking of official notice.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Graves et al. (U.S. Statutory Invention Registration H1743) disclose an inventory management method and apparatus.  Kotas et al. (U.S. Patent 7,389,294) disclose services for generation of electronic marketplace listings using personal purchase histories or other indicia of product ownership.  Postrel (U.S. Patent 7,512,551) is the patent issued on the application published as U.S. Patent Application Publication 2005/0240472, and used in making rejections under 35 U.S.C. 103.  Weber et al. (U.S. Patent 7,707,198) is the patent issued on the application published as U.S. Patent Application Publication 2008/0140712, and used in making rejections under 35 U.S.C. 103.  Sriver et al. (U.S. Patent 7,895,084) disclose a method and system for providing purchasing on a wireless device.
Kotas et al. (U.S. Patent Application Publication 2003/0204449) disclose services for generation of electronic marketplace listings using personal purchase histories or other indicia of product ownership.  Benson et al. (U.S. Patent Application Publication 2008/0021767) disclose a system and method for collecting and managing product information in a database.  Sriver et al. (U.S. Patent Application Publication 2009/0287581) disclose a method and system for providing purchasing on a wireless device.  Banko et al. (U.S. Patent Application Publication 2010/0268600) disclose enhanced advertisement targeting.  Mehrabi (U.S. Patent Application Publication 2015/0161563) discloses systems and methods for crowdsourced shopping.  Alvo et al. (U.S. Patent Application Publication 2018/0144290) disclose consumable usage . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	October 22, 2021